Order, Supreme Court, Bronx County (Lewis Friedman, J.) entered August 2, 1989, which granted the petition seeking to annul the respondent Commissioner’s determination to roll back rents to a level existing two years previous and remanded the matter for further proceedings, unanimously affirmed, without costs.
The Commissioner’s express reliance upon a second inspection report was, under the circumstances, arbitrary and capricious. The second inspection was conducted some 19 months after the tenant’s initial complaint, and some 13 months after an October 1986 inspection, wherein apparently it was determined that insufficient basis existed for the complaint. The Commissioner’s argument that the second inspection was a continuation of the 1986 inspection is nowhere indicated in the record, and in fact, is belied by the Commissioner’s own written roll-back order, dated September 30, 1988.
We have reviewed the parties’ remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.